DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 25-28, 30-41 and 48, drawn to a method of imparting flame retardancy.

Group III, claims 44-45, drawn to a method for crosslinking polyolefins.
Group IV, claims 46-47, drawn to a method for grafting of polyolefins.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of halogen-free sulfonic ester and/or at least one halogen-free sulfinic ester, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tetenbaum (US 3,801,533), who discloses certain substituted sulfonyl imide compounds, which are halogen-free sulfonic esters.
During a telephone conversation with Xavier Pillai on May 25, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 25-28, 30-41 and 48.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 42-47 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25, 31, 32 and 34-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetenbaum (US 3,801,533).
Tetenbaum discloses certain substituted sulfonyl imide compounds, that when added in minor amounts, impart flame retardance to polyamides (col. 1, ll. 52-55), specifically listed to include N-(phenylsulfonyl)phthalimide (col. 2, l. 33), shown below:
		
    PNG
    media_image1.png
    122
    352
    media_image1.png
    Greyscale

	Tetenbaum anticipates instant claims 25 and 31, as this compound is a sulfonic ester.
	As to claims 32 and 34-38, Tetenbaum exemplifies a polyamide composition comprising 2 wt% asbestos fibers, known in the art as a natural mineral fiber having a flame-retardant effect, in addition to 3.5 wt% N-(p-toluenesulfonyl)phthalimide (col. 3, Example 9).
	As to claim 39, Tetenbaum discloses the compositions as suitable for use as synthetic fibers, building materials and molded articles (col. 1, ll. 25-33).

Claims 25, 31, 32, 34, 35 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1544417, which is the same as DE 2648701, cited in the ISR.
GB ‘417 discloses fire retardant compositions of polyvinyl chloride comprising (a) an ester of a phosphorus acid and (b) a compound of formula (I) R(CH2X)2, where R is an aromatic group, and X is a leaving group, such as O-SO2-Z, where Z is H, R, OR, SR, NH2, NHR, etc. (pp. 1-2), the compound of which meets applicants’ halogen-free sulfonic ester.
GB ‘417 anticipates instant claims 25, 31 and 32.
As to claims 34, 35 and 37, GB ‘417 discloses the compositions as comprising, preferably, 5-80 phr (a), which meets applicants’ (C) and 2-15 phr (b), which meets applicants’ (A) (p. 11, ll. 28-36).  The inclusion of light stabilizers is optional.
As to claim 38, GB ‘417 discloses the inclusion of 0.01-7 phr of PVC stabilizers (p. 18, ll. 54-57).
As to claim 39, GB ‘417 discloses the compositions as suitable for roofing, window frames, cables as insulation and sheathing, electrical insulation, tape, automotive components, blow molded bottles, etc. (p. 21, ll. 33-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Sala (US 2009/0286060) in view of Troutman (US 7,084,196), and further in view of Menozzi (US 2017/0043931), Pfaendner (WO 2016/042040) and Hahn (US 2011/0196052).  For convenience, the English language equivalent of WO ‘040, US 2017/0260366, will be cited below.
Sala exemplifies a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image2.png
    106
    256
    media_image2.png
    Greyscale
 .
Sala teaches the possible inclusion of flameproofing agents (p. 13, [102]); however, does not teach the compound (B) as a flame retardant or flame retardant synergist.
Troutman teaches flame retardant polyolefins comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12).
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image3.png
    475
    330
    media_image3.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image4.png
    102
    234
    media_image4.png
    Greyscale

Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have use the flame retardants of Troutman as the flameproofing agents in Sala, as Troutman teaches that these compounds are suitable flameproofing agents for polyolefins, and when used in combination with nitroxyl forming compounds, flame retardant synergism is provided, as Hahn further supports that nitroxyl forming compounds act as flame retardant synergists.  
As to claims 34-38, Sala exemplifies a composition comprising 0.10 wt% phosphite (p. 29, [0297]) and Troutman exemplifies the inclusion of 5 wt% DBDPO (decabromodiphenyl oxide) in combination with 0.25 wt% nitroxyl radical (col. 25-26, Example 3, Formulation 5).
As to claim 39, Sala teaches the compositions as suitable for use in forming films, sheets, bags, bottles, packages, agricultural articles, building films, etc. (p. 15, [0142]-[0149]) and Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide acts as a degradation accelerator, which would reduce the molecular weight of the resin.
Claims 25-28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Troutman (US 7,084,196) in view of Menozzi (US 2017/0043931) and Hahn (US 2011/0196052), optionally in view of Sala (US 2009/0286060).
Troutman teaches flame retardant polyolefins comprising (i) a nitroxyl stabilizer and (ii) a at least one compounds selected from brominated flame retardants, phosphorus containing flame retardants and inorganic flame retardants (col. 2, l. 58 to col. 3, l. 12).
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image3.png
    475
    330
    media_image3.png
    Greyscale
, 
specifically teaching the polymeric resin as thermoplastic polyolefins and the organic oxidation additive as the following (p. 4): 

    PNG
    media_image4.png
    102
    234
    media_image4.png
    Greyscale

Therefore, Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of 
Hahn teaches flame retardant synergists to include compounds that comprise or liberate nitroxyl radicals (p. 2, [0061]).
Sala exemplifies a composition comprising LLDPE and 0.4 wt% of N-p-toluene-4-sulfonyloxyphthalimide, shown below (p. 30, Table 1, Film 8): 

    PNG
    media_image2.png
    106
    256
    media_image2.png
    Greyscale
 , 
teaching the possible inclusion of flameproofing agents (p. 13, [102]), showing that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with conventional polyolefin flameproofing agents.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used N-p-toluene-4-sulfonyloxyphthalimide as the nitroxyl forming compound in Troutman, as Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical triggered by heat which is active towards the oxidation of polyolefins, where Hahn offers additional support that nitroxyl forming compounds act as flame retardant synergists and Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide can be used in combination with flameproofing agents in a polyolefin resin.
Troutman in view of Menozzi, Hahn and optionally Sala is prima facie obvious over instant claims 25-28 and 30-33.
Troutman exemplifies a composition comprising 94.75 wt% polypropylene, 0.05 wt% hydroxylamine compound, 0.05 wt% calcium stearate, 0.25 wt% nitroxyl radical forming compound and 5 wt% DBDPO (decabromodiphenyl oxide) (col. 25-26, Example 3, Formulation 5).
As to claim 39, Troutman exemplifies the preparation of flame retardant polyethylene fibers (col. 26), also teaching suitable articles to include blow molded bottles, wire and cable housing (col. 30, ll. 40-50).
As to claims 40 and 41, Sala teaches that N-p-toluene-4-sulfonyloxyphthalimide also acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Claims 25-28, 30-41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Pfaendner (WO 2016/042040) in view of Menozzi (US 2017/0043931).  For convenience, the English language equivalent of WO ‘040, US 2017/0260366, will be cited below.
Pfaendner teaches the use of phosphorus-containing organic oxyimides, containing at least one structural element of formula (I):

    PNG
    media_image5.png
    163
    315
    media_image5.png
    Greyscale
 as a flame retardant for plastic materials (p. 1, [0009]-[0011]), further teaching the inclusion of up to 40 Pfaendner teaches that these compounds are radical generators (Abstract).  
Pfaendner exemplifies the compositions as comprising 15 wt% phosphinate flame retardant and 2 wt% of the organic oxyimide.
Pfaendner teaches the radical generators as phosphorus-containing radicals, rather than the claimed sulfonic esters.
Menozzi teaches oxygen-scavenging compositions containing a polymeric resin and an organic oxidation additive based on a cyclic oxyimide, specifically teaching the following (p. 3):

    PNG
    media_image3.png
    475
    330
    media_image3.png
    Greyscale
, 


    PNG
    media_image4.png
    102
    234
    media_image4.png
    Greyscale

Menozzi teaches that N-p-toluene-4-sulfonyloxyphthalimide forms a nitroxyl radical species, which is active towards the oxidation of polyolefin substrates, which can be triggered by heat, wherein the oxidation can occur in the absence of other compounds.
Therefore, one of ordinary skill in the art would expect N-p-toluene-4-sulfonyloxyphthalimide as a suitable substitute for the phosphorus-containing organic oxyimides of Pfaendner, as Menozzi teaches that these compounds as radical generators in plastic materials or stabilizers in plastics, as is required by the organic oxyimides of Pfaendner.
Pfaendner in view of Menozzi is prima facie obvious over instant claims 25-28 and 30-38.
As to claim 39, Pfaendner teaches the compositions as suitable for preparing films, fibers, cables, etc. which are useful in the electronics, construction, transport and household industries (p. 22, [0187]).
As to claims 40-41, Sala teachers that N-p-toluene-4-sulfonyloxyphthalimide also acts as a degradation accelerator, which would reduce the molecular weight of the resin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5,002,853 teaches the compounds claimed in instant claim 30 as sensitizers used in photosensitive compositions, but does not teach the compounds as imparting flame retardance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/Brieann R Johnston/Primary Examiner, Art Unit 1768